            Case 2:21-cv-00153-RAJ-MLP Document 10 Filed 04/12/21 Page 1 of 2




 1                                                                         District Judge Richard A. Jones
                                                                     Magistrate Judge Michelle L. Peterson
 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT FOR THE
                                 WESTERN DISTRICT OF WASHINGTON
 6
                                           AT SEATTLE
 7
     UJWALIE MERCINE MENDONCA,                               Case No. C21-153-RAJ-MLP
 8
                                     Plaintiff,              STIPULATED MOTION TO
 9                     v.                                    EXTEND DEADLINE
                                                             AND ORDER
10
   UNITED STATES CITIZENSHIP AND
11 IMMIGRATION SERVICES, et al.,

12                                   Defendants.

13

14          The Parties, through undersigned counsel, hereby STIPULATE and AGREE that Defendants’

15 Answer may be extended from April 12, 2021 to May 3, 2020. Good cause exists for the requested

16 extension. Plaintiff brings this litigation seeking, inter alia, to compel the U.S. Citizenship and

17 Immigration Services (“USCIS”) to adjudicate Plaintiff’s I-765 and I-539 applications. Dkt. No. 1.

18 Plaintiff has recently completed her biometrics appointment and USCIS is in the process of

19 adjudicating the applications. The Parties acknowledge that adjudication may resolve this litigation.

20          Accordingly, the Parties respectfully request an extension of the deadline for Defendants’

21 Answer until May 3, 2021.

22 //

23
      STIPULATED MOTION TO EXTEND DEADLINES AND ORDER                            UNITED STATES ATTORNEY
                                                                                700 STEWART STREET, SUITE 5220
      C21-116-RAJ-MLP
                                                                                  SEATTLE, WASHINGTON 98101
      PAGE– 3                                                                           (206) 553-7970
          Case 2:21-cv-00153-RAJ-MLP Document 10 Filed 04/12/21 Page 2 of 2




 1 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 2
     DATED: April 7, 2021                           s/ Ralph Hua
 3                                                  RALPH HUA, WSBA #42189
                                                    Fisher Phillips LLP
 4                                                  1201 3rd Avenue, Suite 2750
                                                    Seattle, WA 98101
 5                                                  Phone: 206-247-7014
                                                    Email: rhua@fisherphillips.com
 6
                                                    Attorney for Plaintiff
 7

 8 DATED: April 7, 2021                             s/ Michelle R. Lambert
                                                    MICHELLE LAMBERT, NYS #4666657
 9                                                  Assistant United States Attorney
                                                    United States Attorney’s Office
10                                                  1201 Pacific Ave, Suite 700
                                                    Tacoma, WA 98402
                                                    Phone: (253) 428-3824
11                                                  Email: michelle.lambert@usdoj.gov

12
                                                    Attorney for Defendants
13
                                                 ORDER
14
           It is so ORDERED. Defendants’ answer deadline is extended to May 3, 2021.
15
           Dated this 12th day of April, 2021.
16

17


                                                    A
18

19                                                  MICHELLE L. PETERSON
                                                    United States Magistrate Judge
20

21

22

23
     STIPULATED MOTION TO EXTEND DEADLINES AND ORDER                          UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     C21-116-RAJ-MLP
                                                                               SEATTLE, WASHINGTON 98101
     PAGE– 3                                                                         (206) 553-7970
